                                          Case 2:20-cv-00319-WBS-CKD Document 2 Filed 02/11/20 Page 1 of 2


                                      1   SPENCER P. HUGRET (SBN: 240424)
                                          shugret@grsm.com
                                      2   AMY MACLEAR (SBN: 215638)
                                          amaclear@grsm.com
                                      3   ERIC TSAI (SBN: 273056)
                                          etsai@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 875-3193
                                      6   Facsimile: (415) 986-8054

                                      7   Attorneys for Defendants
                                          FCA US LLC and ELK GROVE
                                      8   AUTO GROUP, INC. DBA
                                          ELK GROVE DODGE
                                      9

                                     10
                                                               UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                              EASTERN DISTRICT OF CALIFORNIA
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13
                                          ROBERT RAM,                          ) Case No. 2:20-at-00148
                                     14                                        )
                                                                 Plaintiff,    ) NOTICE OF APPEARANCE
                                     15                                        )
                                                vs.                            )
                                     16                                        ) Sup. Ct. Comp. filed: January 2, 2020
                                          FCA US LLC; ELK GROVE AUTO
                                     17                                        )
                                          GROUP, INC. DBA ELK GROVE DODGE;
                                          and DOES 1 through 20, inclusive,    )
                                     18                                        )
                                                                 Defendants.   )
                                     19                                        )
                                                                               )
                                     20                                        )
                                                                               )
                                     21                                        )
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                               -1-
                                                                     NOTICE OF APPEARANCE
                                            Case 2:20-cv-00319-WBS-CKD Document 2 Filed 02/11/20 Page 2 of 2


                                        1                                   NOTICE OF APPEARANCE

                                        2          Now comes Attorney Amy Maclear of the law firm Gordon Rees Scully Mansukhani,

                                        3   LLP, and hereby gives notice to this Court and to all parties that she enters her appearance as

                                        4   counsel for Defendants FCA US LLC and ELK GROVE AUTO GROUP, INC. DBA ELK

                                        5   GROVE DODGE. Please direct copies of all future pleadings, correspondence, and papers to all

                                        6   of undersigned counsel.

                                        7

                                        8   Dated: February 11, 2020                   Respectfully submitted,

                                        9                                              /s/ Amy Maclear
                                                                                       Spencer P. Hugret
                                       10                                              Amy Maclear
                                                                                       Eric Tsai
                                       11                                              Attorneys for Defendants
  Gordon Rees Scully Mansukhani, LLP




                                                                                       FCA US LLC and ELK GROVE
     275 Battery Street, Suite 2000




                                       12                                              AUTO GROUP, INC. DBA
       San Francisco, CA 94111




                                                                                       ELK GROVE DODGE
                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1204156/49955381v.1


                                                                                      -2-
                                                                            NOTICE OF APPEARANCE
